Title: Enclosure: Sir John Sinclair to Enoch Edwards, 13 August 1793
From: Sinclair, Sir John
To: Edwards, Enoch


Sir John Sinclair to Enoch Edwards

Sir
Whitehall 13th. Augst. 1793

The conversation I had the pleasure of holding with you a few days ago, having given rise to a variety of reflections which may be of service to Great Britain and America, I think it right to take this mode of submitting them to your consideration.
In the first place, I think it might be of considerable utility were you to draw up for our Board, in the order of printed queries, a general view of the Agriculture of Pensylvania, with which you seem to be particularly well acquainted, and would annex to it an account of any practices in your Husbandry, which are likely to be of service to this Country. So far as I could judge from our conversation together the other day, under the latter head the following points deserve more particular attention.
1 Upland Water Meadows
The watering of Land is but very partially attended to in Great Britain, principally in the counties of Wilts Dorset and Devon, and there only flat lands are thus treated. The introducing the same practice into hilly districts, is an object of great importance to many parts of these Kingdoms, and when we have the  pleasure of meeting in Scotland, I hope that we shall have a trial made of it that will sufficiently prove it’s peculiar importance to that part of the Island.
2d. An Account of your Drill Husbandry and Drills
There are many soils in which Drill Husbandry can be adopted to advantage, though I scarcely think that it can ever become an universal practice. It is of great importance, however, that the machines for Drilling should be as simple, and as perfect as possible, and as you seem to think, that the American Drills are rather on a better Construction than ours, on that head information would be desireable.
3d. Gypsum.
Any additional evidence respecting the advantage of Gypsum, would also be of consequence, as the efficacy of that manure, is still disbelieved in this Country. Perhaps, you will be able to point out the proper Soil for trying it, the proper Season of the year for putting it on, and the sort that is most likely to answer.
4. Timothy Grass
The acount you give of this grass, of the Quantity of hay it produces, of its growing so well in low cold grounds, and of it’s remaining so long productive, are circumstances which seem to render this plant entitled to the farther attention of the Farmers of this Country, at least in particular districts, and you will be able to point out in what soils and places, it is the most likely to be successfull.
5 Buffaloe Clover
I think the new plant you mention found at Kentucky, called Buffaloe Clover, is well entitled to a trial in this country, and may be safely recommended for that purpose, particularly if it would produce a great quantity of hay (which is probable from the largeness of its leaf) and wou’d grow in wet and boggy places. Perhaps also it may stand frost better than the common clovers.
6 Spring Houses
The description you give of what are called in America Spring houses, for Dairies, I consider to be not only a matter of luxury, but of real use, which may be [of] service in many of our Districts, where Dairies are kept on a great Scale. Full descriptions of them, with drawings, therefore, I should be glad to have, also an account of your mode of making Butter in America, in which the English and Irish differ so much, the first using cream alone, the second churning all the milk. To the superiority of the latter practice, the greater excellence of the Irish Butter is attributed. Your churns also seem to be on a better construction than ours.
7 Making hay
Your process of making hay in America, particularly of Clover, seems to be worthy the attention of British Agriculturists. I shou’d beg therefore to trouble you for an accurate description of it. The superior greenness of your hay, sufficiently proves the advantages of the plan you have adopted.
8 Salting Coarse Hay
You mentioned to me, a practice in America, of Salting coarse hay, which made it be devoured by the Cattle with greater Avidity, which I think might be recommended to our ffarmers here.
There are probably other points which will naturally occur to you in the course of your Tour through this Country.
I am also of opinion that such a paper should contain any hints, which may occur to you, respecting the best mode of making the Agriculture of America  and that of Great Britain usefull to one another. I certainly do not think that American corn ought to be admitted, except in times of great scarcity. It is dangerous depending upon a foreign and distant country for bread. It is absurd to suffer American Wheat to be imported into Liverpool, and British wheat at the same time exported, with a high bounty from Norfolk, and from the account of Middlesex here with sent, you will see, that so small an addition to our Land in Tillage, as 15,000 acres would Supply us with all the Wheat we want. But there are other articles, the produce of the Soil, by supplying which, the Agriculture of America, might be of essential service to that of Great Britain.
1st: Clover Seed
From your accounts, it would appear that the Clover of America, is infinitely more productive than that of England, I should think therefore, that the importation of American clover seed, ought to be tried, for though in time it would degenerate, yet the first crops would probably be equal to yours, and Good Husbandmen never think, at present, of taking more than one crop of that grass. It would be worth while, therefore, to ascertain the price of your clover seed, how it stands the frost and whether it can bear a little wet, or even drowning. There is a small tax at present upon the importation of foreign Clover seed, which upon a proper representation, from The Board of Agriculture, would probably be taken of. The consumption of this article is every day encreasing, and if it could be had cheap would be very great. In Scotland They mix Rye grass with their Clover, the seed of which, it would also be desireable to have from the same quarter.
2 Rape and Flax Seeds
I should imagine that any quantity of rape and flax seeds, might be raised in America, and that the consumption of these articles, in this Country, might be immense. It is found, that there is no method of ffattening Cattle and Sheep, so quickly as by these seeds. Some give the Seeds merely bruised, without expressing the oil, others express the oil and only give the cake to their Cattle. A Practice is now beginning to be introduced for making use of oil cake, as a top dressing, or manure, so that in ffact, there is hardly any limit to the consumption of these Articles, in this country, could they be had on reasonable terms.
3. Sun Flower Seed
This is an article of less importance, but at the same time if its oil is equal to that of Olives the consumption might be of some moment.
I have already written a longer letter than I intended, but at the same time being a warm Friend to a good understanding between America and Great Britain, I am thence led to make a few additional observations respecting the articles, which I think, might be the basis of a very important commercial intercourse between the two Countries, and beneficial to both, independent of the Articles now imported as Tobacco, Rice &c.
1 Hemp
I have often wondered that Hemp was not more attended to in America, instead of which, I believe that since the Declaration of Independancy, and even since the conclusion of the late war, many American Vessels have been loaded at Petersburgh with that article.
I have now the pleasure of hearing from you, that in some Districts of America, they have already begun to raise hemp in considerable quantities, and are getting mills to prepare it for Market, I think it is impossible for you to raise this article under greater disadvantages than Russia—The Districts where it grows in that Country, being from 12, to 1500 miles from the Sea. I am perswaded,  that in many parts of America, your Soil and Climate, is as well calculated for hemp, as that of the Ukraine, and you will not probably think it a difficult matter, to supply great Britain with that Article, when I can assure you, that to raise hemp for the consumption of this Country, does not require, above 70,000 acres, of which our Navy requires 12,000 acres in time of peace and 20,000 in time of war. I have not yet learned whether your hemp, is as good as the Russian. What grows in England is greatly superior. If the East India hemp thrives with, as I am told it is likely to do, it may be productive of very important consequences.
2 Flax
I believe that this is an article already imported, but if a proper commercial treaty were entered into between the two Countries, I have no doubt that it might be greatly encreased. I understand, however, that the Flax produced in some Provinces of America, is of a very inferior quality, and better callculated for Sail cloths, than for fine linnen. The superior richness of your Soil may occasion the coarseness of the fibre.
3 Iron
We are certainly getting fforwards in Manufacturing Malleable iron, by pit coal, but its quality, I apprehend, is not equal to that made with Charcoal; and as considerable quantities of this article, must still be imported, I see no reason, why it should not, on fair and equal terms, be got from America, as well as from other Countries.
4 Timber
It is incredible the quantities of timber annually imported into Great Brittain, and as it is an article of sure sale, and of immense consumption, I think it a pity that America should not have a Share in that branch of our Commerce. By the means of your Navigable rivers, you certainly may have immense logs, from the interior parts of your Country, which is the best mode of transporting timber here, both the freight and duty being proportionably cheaper.
5 Bark &c
I think it probable that Bark is an article, which we shall be glad to have from America. Also hides, if you cou’d spare them, and Tallow. It would be difficult at the same time to enter into a competition with the Russians in regard to tallow, as they have Sheep in such abundance, that they kill the Animal for the sake of it’s fat merely.
6 Fruits
It occurs to me that the fruits of America, notwithstanding the greatness of the distance, might be imported here to advantage, particularly into the Northern parts of the Kingdom where nature is not favourable to productions of that sort. In the Southern States, Oranges might certainly be had in great quantities, the consumption of which is immense. The mere duty on Oranges and Lemons amounts to from 12,000 to 15,000 per Annum.
7 Wax and Honey
These are articles, which undoubtedly might be raised to any extent in America, and which in this country must always be in demand.
On the whole, I have no doubt, if these points were properly canvassed, that the two Countries would speedily come to an understanding together, that a Treaty of Commerce beneficial to both, might speedily be formed, and that every remnant of prejudice and zealousy would soon be completely done away. Were we cordially to co-operate together, for our mutual benefit, there is, I think every reason to believe, that those who speak the language of England,  might soon attain as much power abroad and happiness at home, as any wise nation can aspire to. I have the honour to be, Sir Your obedient, and ffaithfull humble Servant
